       Case 2:18-cv-00712-DB-DBP Document 46 Filed 03/03/20 Page 1 of 2




 JEFFREY D. GOOCH (7863)                          JOHN W. HUBER, United States Attorney
 J. ANGUS EDWARDS (4563)                          (7226)
 Jones, Waldo, Holbrook & McDonough               AMANDA A. BERNDT Assistant United
 170 South Main Street                            States Attorney (15370)
 Suite 1500                                       JEFFREY E. NELSON, Assistant United States
 Salt Lake City, Utah 84101                       Attorney (2386)
 Telephone: (801) 521-3200                        111 South Main Street, Suite 1800
 jgooch@joneswaldo.com                            Salt Lake City, Utah 84111
 aedwards@joneswaldo.com                          Telephone: (801) 524-5682
                                                  amanda.berndt@usdoj.gov
 Attorney for Plaintiff                           jeff.nelson@usdoj.gov
                                                  Attorneys for Defendant

                            IN THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF UTAH


 JAMES SEAVER and DEBORAH SEAVER,
 as parents and heirs of G.S., deceased,          Case No. 2:18cv000712 DB DBP

        Plaintiffs,
                                                  JOINT STIPULATION TO DISMISS
        vs.                                       WITH PREJUDICE

 UNITED STATES, et al.,
                                                  Judge Dee Benson
        Defendant

       The parties, through their undersigned attorneys, Pursuant to Rule 41 of the Federal Rules

of Civil Procedure, hereby request and stipulated that this matter be dismissed with prejudice,

upon the merits, with no costs awarded.
        Case 2:18-cv-00712-DB-DBP Document 46 Filed 03/03/20 Page 2 of 2




        WHEREFORE, the parties respectfully request that this matter be dismissed with

prejudice.

          DATED this 3rd day of March 2020.

JONES, WALDO, HOLBROOK &                             JOHN W. HUBER
MCDONOUGH, P.C.                                      United States Attorney
                                                     AMANDA A. BERNDT
/s/ J. Angus Edwards                                 Assistant United States Attorney
  JEFFREY D. GOOCH                                /s/ Amanda A. Berndt with permission
  J. ANGUS EDWARDS                                Attorneys for Defendant
  Attorneys for Plaintiff




                                              2
